     9:18-cv-01081-TLW      Date Filed 04/15/20    Entry Number 22     Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF SOUTH CAROLINA
                            BEAUFORT DIVISION

 Bernard Lamar Mack,                           Case No. 9:18-cv-01081-TLW

              PLAINTIFF

       v.
                                                               Order
 NFN Jackson, et al.,

              DEFENDANTS



      Plaintiff Bernard Lamar Mack, proceeding pro se, filed this civil action alleging

violations of his constitutional rights pursuant to 42 U.S.C. § 1983. ECF No. 1. The

matter now comes before the Court for review of the Report and Recommendation

(Report) filed by the magistrate judge to whom this case was assigned. ECF No. 17.

      After reviewing the Complaint, the magistrate judge issued a proper form

order and mailed it to Plaintiff, but the order was returned, with the envelope marked

“return to sender[;] attempted – not known[;] unable to forward.” In the Report, the

magistrate judge recommends that Plaintiff’s case be dismissed under Rule 41(b) due

to his failure to comply with a prior order to keep his mailing address current, despite

being informed of the potential consequences of failing to do so. Plaintiff did not file

objections to the Report. This matter is now ripe for decision.

      The Court is charged with conducting a de novo review of any portion of the

Report to which a specific objection is registered, and may accept, reject, or modify,

in whole or in part, the recommendations contained in that Report. 28 U.S.C. § 636.

In the absence of objections to the Report, the Court is not required to give any


                                           1
     9:18-cv-01081-TLW      Date Filed 04/15/20    Entry Number 22     Page 2 of 2




explanation for adopting the recommendation. See Camby v. Davis, 718 F.2d 198,

200 (4th Cir. 1983). In such a case, “a district court need not conduct a de novo review,

but instead must ‘only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.’” Diamond v. Colonial Life & Accident

Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory

committee’s note).

      The Court has carefully reviewed the Report. For the reasons stated by the

magistrate judge, the Report, ECF No. 17, is ACCEPTED. This action is hereby

DISMISSED WITHOUT PREJUDICE.

      IT IS SO ORDERED.

                                         s/ Terry L. Wooten
                                         Terry L. Wooten
                                         Senior United States District Judge

April 15, 2020
Columbia, South Carolina




                                           2
